Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 22, 2022

                                       No. 04-22-00157-CV

     Jim SCHMIDT individually and D/B/A The Goat Company and The Wildlife Ranch,
                                     Appellants

                                                 v.

 Dr. Charles W. GRAHAM, DVM and Tyler Graham d/b/a, Hamilton Commission Company,
                Hamilton Commission Company LLC, and Kristen Mcfarlin.,
                                      Appellees

                      From the 452nd District Court, Mason County, Texas
                                    Trial Court No. 185791
                                 Stephen Ellis, Judge Presiding


                                          ORDER
        The clerk’s record and reporter’s record in this appeal were due on April 15, 2022. TEX.
R. APP. P. 35.1. The clerk’s record was timely filed. On April 18, 2022, the official court
reporter responsible for preparing the reporter’s record filed a notification of late record, stating
that appellant has failed to (1) request preparation of the reporter’s record in writing and (2) pay
or make satisfactory arrangements to pay the fee for preparing the reporter’s record. See TEX. R.
APP. P. 35.3(b).

        We therefore ORDER appellant to file written proof in this court no later than ten (10)
days after the date of this order showing that: (1) he has requested that the official court reporter
prepare the reporter’s record in compliance with Texas Rule of Appellate Procedure 34.6; and
(2) either the court reporter’s fee for preparation of the reporter’s record has been paid or
satisfactory payment arrangements have been made, or appellant is entitled to appeal without
paying the fee. See TEX. R. APP. P. 34.6, 20.1(a); TEX. R. CIV. P. 145.

       If appellant fails to respond within the time provided, the appeal will be dismissed. See
TEX. R. APP. P. 42.3.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court